Citation Nr: 1731013	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-00 139	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to a compensable rating for post-operative residuals of a lipoma of the upper back, prior to June 28, 2016.  
 
2.  Entitlement to a rating in excess of 20 percent for post-operative residuals of a lipoma of the upper back, effective June 28, 2016.  
 
3.  Entitlement to a rating in excess of 10 percent for migraine headaches, prior to June 28, 2016.  
 
4.  Entitlement to a rating in excess of 50 percent for migraine headaches since June 28, 2016.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1978 to November 2002.
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.  
 
In October 2016 the Veteran testified before the undersigned.  

At her October 2016 hearing the appellant claimed entitlement to service connection for a hearing loss disability secondary to migraine headaches.  That claim has neither been certified to the Board on appeal nor has it been developed for appellate review.  Therefore, the matter is referred to the Agency of Original Jurisdiction (AOJ), however, for appropriate action.
 
The issues regarding increased ratings for migraine headaches require further development and are addressed in the REMAND portion of the decision below.   
 
 
FINDINGS OF FACT
 
1.  From March 1, 2012 to June 27, 2016, post-operative residuals of a lipoma of the upper back, have consisted of a painful scar.  
 
2.  Since June 28, 2016, post-operative residuals of a lipoma of the upper back have not been manifested by scars involving an area exceeding 72 square inches, by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement; or by involvement of 20 to 40 percent of either the entire body or 20 exposed areas; or by a need for systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period.  
 
 
CONCLUSIONS OF LAW
 
1.  From March 1, 2012 to June 27, 2016, the criteria for a 10 percent rating for post-operative residuals of a lipoma of the upper back were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7819 (2016).
 
2.  Since June 28, 2016, the criteria for a rating in excess of 20 percent for post-operative residuals of a lipoma of the upper back have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7806, 7819.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 U.S.C.A. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  
 
In March 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims for an increased rating for post-operative residuals of a lipoma.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of her claims; and, therefore, the Board will proceed to the merits of the appeal.  
 
During her hearing, the Veteran contended that the ratings assigned for post-operative residuals of a lipoma did not adequately reflect the severity of that disorder, either before or after June 28, 2016.  She stated that the area was located in the middle of her upper back near her neck and that it itched, flaked and was pustular in nature.  She stated that the residuals prevented her from wearing certain types of clothes and that she had to remove the tags from clothes, because they irritated the area.  She stated that the lipoma residuals were very painful to lie on.  Therefore, she maintained that increased ratings were warranted.  
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  
 
The Veteran's lipoma, which has been rated as a benign skin neoplasm, is rated as dermatitis under Diagnostic Code 7806 or as a scar under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118, Diagnostic Code 7819.  
 
A scar causing disfigurement of the head, face, or neck warrants a 10 percent rating, where there is one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  
 
The eight characteristics of disfigurement for the purposes of evaluation under 38 C.F.R. § 4.118 are (1) a scar measuring 5 inches or more (13 or more centimeters) in length; (2) a scar measuring at least one-quarter inch (0.6 centimeters) wide at its widest point; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to the underlying tissue; (5) skin hypo or hyperpigmented in an area exceeding 6 square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  
 
A noncompensable rating is warranted when less than 5 percent of the entire body or less than 50 percent of exposed areas are affected; and no more than topical therapy was required during the previous 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the previous 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas is affected; or when systemic therapy, such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The United States Court of Appeals for the Federal Circuit has held that topical corticosteroid treatment of that area does not qualify as a "systemic therapy" under Diagnostic Code 7806.  Johnson v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 12061; 2017 WL 2989492 (July 14, 2017).
 
Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 square centimeters); 20 percent for area or areas exceeding 12 square inches (77 square centimeters); and 30 percent for an area or areas exceeding 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2016).  
 
A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2016).  
 
A 10 percent rating is warranted for a single scar which is superficial or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under diagnostic codes 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id. at Note (3).  
 
Any disabling effects not considered in a rating under Diagnostic Codes 7801, 7802, or 7804 will be rated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran, however, may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
During  August 2009 VA treatment the Veteran was observed to display a large 10 to 12 centimeter soft, non-tender, fixed mass on the upper back just lateral to her spine.  It was compatible with a lipoma.  The Veteran reported that the lipoma had been present for years but was getting larger.  The examiner recommended that the Veteran mention the lipoma to her primary care provider who could refer her to general surgery for further evaluation and possible excision. 
 
VA outpatient records, dated in October and November 2009 noted that the lipoma at the base of the Veteran's neck was movable and compressible.  
 
In May 2010, the Veteran was examined by  VA to determine the severity of her lipoma.  She reported that the upper back lipoma had existed for more than 20 years.  The lipoma did not involve any areas that were exposed to the sun.  She reported itching and shedding directly on the lump, without exudation, ulcer formation, or crusting.  Her symptoms reportedly occurred intermittently three to four times a month, with each occurrence lasting 24 hours.  She noted that she had had more than 20 attacks during the previous year. The claimant asserted that during flare ups she had difficulty turning and tilting her neck due to the lump.  She noted that she could not sleep due to the pain, and that the lump got red, hot, and itchy at times.  She denied undergoing treatment during the prior 12 months.  She also denied using ultraviolet light B therapy, light therapy, Psoralen ultraviolet, or electron beam therapy for the lipoma.
 
On examination, the lipoma was present at the interscapular region at the T1 level.  It measured approximately 13.0 cm by 10.5 cm.  The skin lesion coverage of the exposed area was zero percent.  Relative to the whole body, the skin lesion coverage was 3 percent.  There was no tenderness.  There was no adherence to the underlying structure, and the texture was soft with an elevated surface.  There was no scar associated with the Veteran's lipoma.
 
In October 2010, the Veteran had the lipoma excised from her upper back.  During a follow-up evaluation, she stated she had been doing well but was concerned about the scar's appearance.  There was less edema/erythema, but they were still present.  There was no odor or purulent drainage and no expressed drainage.  There was an eschar patch superior to the incision and wound sutures had been dehisced with fibrous tissue exposed.  The Veteran reported some tunneling under the eschar flap 4-5 centimeters.  
 
In November 2011, the Veteran was examined by VA to determine the severity of the upper back scar.  The scar was located just to the left of the midline of the thorax at the level of T2.  The Veteran stated that she needed to remove all of her clothing tags, because they irritated the scar.  She also stated that her neck was very stiff at times and that the scar hurt if she lay on her back while trying to sleep.  On examination, there was a superficial and non-linear scar that measured 3.75 centimeters  by 4.75 centimeters.  The scar was not painful on examination, and there was no skin breakdown.  In addition, there was no edema or keloid formation.  The examiner stated that there was no elevation or depression of the scar, no adherence to underlying tissue and no missing or underlying soft tissue.  The examiner found no disfigurement or limitation of function and the scar caused no impact on her ability to work.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar or disfigurement of the head face or neck.  
 
In March 2012, the Veteran reported that the scar was painful and unsightly.  It was noted that following the surgery a year earlier, the incision had dehisced and healed secondarily.  On examination, the examiner noted that the scar was painful.  There was an adherent hypertrophic scar at the upper midline of the Veteran's back but the surrounding skin was supple and had reasonable laxity.  There were no wounds, pressure ulcers, or other skin problems.  She underwent a surgical revision of the hypertrophic scar.  The dimensions were 4.5 centimeters by 3.0 centimeters.  The Veteran was medically excused from 16 days of work, after which, she returned to full duty.  
 
At a June 28, 2016 VA examination it was noted that the appellant had an upper back/neck scar from a subcutaneous lipoma excision.  She complained that she could not wear clothes which revealed her back and that clothing tags irritated the scar.  The scar measured 9.0 centimeters by 2.5 centimeters and was reportedly painful and unstable.  The examiner stated that there were no other pertinent physical findings, complications, conditions, signs and/or other symptoms (such as muscle or nerve damage) associated with the scar.  
 
The Veteran reported that she took Ibuprofen for her skin condition but had not otherwise had any treatment or procedures during the previous 12 months.  It was noted that the scar had not been productive of any debilitating conditions, and that the scar did not result in any limitation of function or impact her ability to work.  
 
A review of the evidence discloses that prior to the Veteran's October 2010 surgery, she had a lipoma on her upper back at the T1 level.  It covered an area that was less than 140 square centimeters.  The lipoma was freely mobile and not attached to any underlying structures.  It was on an area that was generally not exposed to the sun and covered approximately three percent of her entire body area.  Although she reported pain, itching, and redness; difficulty sleeping due to pain; and neck stiffness, objective testing revealed no evidence of tenderness to palpation; exudation, ulcer formation, or crusting; or any other disabling effects.  It was further noted that she had not had any treatment for that disorder between May 2009 and May 2010.  The lipoma was not manifested by a deep scar with underlying tissue damage.
 
Following her surgery in September 2010 and during her November 2011 VA examination, the Veteran continued to cite many of the complaints which were present prior to the surgery.  The surgical scar, however, was superficial in nature and covered an area less than 25 square centimeters.  Moreover, there was no evidence that she required intermittent systemic therapy for the scar.  Such findings more nearly approximated the criteria for a noncompensable rating for skin disease under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Even if the lipoma was rated as a scar, it was superficial in nature and covered an area less than 929 square centimeters.  Although the examiner stated that the surgical scar was disfiguring, it was on an area that was generally not exposed to the sun, and the preponderance of the evidence showed that it did not involve the neck.  Moreover, there were no objective findings that the scar was painful or unstable.  In addition, there was no evidence that it was productive of any functional impairment, including the Veteran's ability to work.  Therefore, prior to March 1, 2012, the appellant did not meet or more nearly approximate the criteria for a compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805.  
 
On March 1, 2012, however, the surgeon who performed the scar revision repeatedly referred to the surgical scar as painful in nature.  There is no objective evidence to refute such a finding, and therefore, the Board finds that the Veteran met or more nearly approximated the schedular criteria for a 10 percent rating for a painful scar from March 1, 2012r.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In arriving at this decision, the Board has considered the possibility of a still higher evaluation, however, there were no findings to support such a rating.  There was no evidence that the scar was unstable, and the surgeon noted that there were no wounds, pressure ulcers, or other skin problems.  Moreover, the area of the scar remained less than 25 sq. cm and there were no other disabling conditions associated with the scar.  Therefore, while the evidence met the criteria for a 10 percent rating painful scar, it did not meet or more nearly approximate the criteria for a higher rating under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.   
 
Following a June 28, 2012 VA examination it was noted that in addition to being painful, the Veteran's surgical scar was unstable.  A painful and unstable scar is compatible with a 20 percent schedular rating, and that evaluation was raised, accordingly, effective June 28, 2016.  In order to obtain a higher rating, the evidence must show that scar produces disabling effects not previously considered.  As noted above, these include evidence showing scars involving an area exceeding 72 square inches; visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement; involvement of 20 to 40 percent of either the entire body or 20 exposed areas; and/or a need for systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period.  The evidence shows that the appellant's skin disorder is not manifested by any of these characteristics.  As such, the preponderance of the evidence is against finding entitlement to a rating in excess of 20 percent since June 28, 2012.  
 
In arriving at the foregoing decisions, the Board has considered the possibility of extraschedular ratings.  38 C.F.R. § 3.321 (2016).  However, the manifestations of the Veteran's post-operative residual of a lipoma are contemplated by the regular schedular criteria.  There is no evidence in the Veteran's disability picture that is exceptional when compared to other veterans with the same disorder, and the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Effective March 1, 2012, entitlement to a 10 percent rating is granted for the post-operative residual of a lipoma of the upper back subject to the laws and regulations governing the award of monetary benefits.  
 
Effective June 28, 2016, entitlement to a rating in excess of 20 percent is denied for the post-operative residuals of a lipoma of the upper back.  
 
 
REMAND
 
The Veteran contends that her migraine headaches significantly interfere with her employment.  The evidence, such as a May 2011 VA psychiatric examination report, shows that the claimant has worked as a management analyst full time since 2002.  During an April 2010 VA examination, it was noted that she was a government contractor  
 
During her hearing, the Veteran testified that she had been experiencing prostrating attacks of migraine headaches more than two times a week.  She alleged that two days a week she was unable to work due to headaches, such that she was only able to work about two and a half days per week.  She reported that she generally missed approximately eight days of work per month due to migraine headaches.  She stated that her boss and the leadership at her job had been very accommodating  and that she had a signed agreement allowing her to work from home a minimum of two days out of the week.  Therefore she maintained that increased ratings were warranted for her migraine headaches before and after June 28, 2016.  She requested consideration on a schedular and extraschedular basis.
 
Given the claimed impact that the migraine headaches have on the Veteran's employment, additional development of the record is warranted.  Accordingly, the case is REMANDED to the AOJ for the following action:
 
1.  Ask the Veteran for names and addresses of all employers for whom she has worked since July 2009.  This includes, but is not limited to, the United States Army Corps of Engineers and any associated contractor.
 
2.  Contact each of the employers identified by the Veteran and request copies of her employment record since January 2009.  Such records must include, but are not limited to, the following:  
 
a) Documents showing the Veteran's regular work hours and place of employment, e.g., in the office, work from home, telecommuting, etc., and the hours/days of the week she is expected to work at each location;
 
b) Documented accommodations extended to the Veteran by her employer and the reasons for those accommodations; 
 
c) Attendance records and the reasons for any absences; 
 
d) Copies of medical records associated with her employment and the reports of any pre-employment examinations; and 
 
e) Reports of duty limitations or job changes and the reasons for such limitations or changes.  
 
A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  
 
Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   If records of the Veteran's employment with a private employer are unavailable, notify her of that fact in accordance with pertinent law and regulations.
 
3.   Thereafter undertake any other indicated development.  Then readjudicate the issues of entitlement to increased ratings for the Veteran's migraine headaches before and after June 28, 2016.  The appellant's entitlement to higher ratings on both schedular and extraschedular bases must be addressed.   If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


